      Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 1 of 29



Breean Walas (PHV)
Walas Law Firm
P.O. Box 4591
Bozeman, MT 59772
Telephone: (501) 246-1067
Attorney for Plaintiff


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION

JOHN MEYER,                             Case No. 2:18-cv-00002-BMM

                  Plaintiff,
                                        BRIEF IN SUPPORT OF
vs.                                     MOTION IN LIMINE
BIG SKY RESORT,

                  Defendants.




                                    1
   Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 2 of 29



                      TABLE OF CONTENTS

TABLE OF AUTHORITIES……………………………………………………..4

EXHIBIT INDEX…………………………………………………………………8

BACKGROUND…………………………………………………………………..9

LEGAL STANDARD……………………………………………………………..9

ARGUMENT…………………………………………………………………….10

   1.   Use of the words “guilty” or “innocent” as same denote
        verdicts in criminal proceedings and are not applicable here………...12

   2.   Collateral sources, including but not limited to the amount paid
        by any collateral source and/or any reduced payment accepted
        by any medical provider……………………………………………..13

   3.   Any question, statement or suggestion that might indicate, directly
        or indirectly, that Big Sky will have to pay a judgment against it
        out of its own pocket…………………………………………………15

   4.   Meyer’s history of alcohol and drug use, including
        any reference to his self-identification as an alcoholic
        who is sober and in recovery…………………………………………15

   5.   Meyer’s prior arrests or criminal history……………………………..17

   6.   Any reference to “secondary gain” or malingering on the
        part of John Meyer…………………………………………………...18

   7.   Legal conclusions from expert and lay witnesses……………………19

   8.   Statements that Big Sky has not been violated, or is not
        in violation of, Montana law…………………………………………22

   9.   Written statements and patroller comments in the incident
        or accident report, when that statement or comment is
        made by someone other than the testifying witness………………….23
                                   2
   Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 3 of 29




   10.   Any party’s decision to call (or not call) a witness at trial……………23

   11.   Opinion testimony about, and improper comments on,
         the credibility of witnesses…………………………………………..23

   12.   Meyer’s products liability case against Salewa,
         including Meyer’s negotiations and settlement with Salewa;………..24

   13.   Amanda Eggert’s statements that she would not have
         filed a lawsuit against Big Sky……………………………………….25

   14.   Statements and speculative testimony that Meyer
         was attempting to do a flip prior to his wreck………………………...26

   15.   Statements to the effect that anyone who pays a
         filing fee can file a lawsuit, whether it is justified or not……………..27

   16.   Meyer’s political aspirations………………………………………...27

CONCLUSION…………………………………………………………………..28

CERTIFICATE OF SERVICE………………………………………………….29

CERTIFICATE OF COMPLIANCE…………………………………………...29




                                     3
     Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 4 of 29



                      TABLE OF AUTHORITIES

CASES

Bridges v. U.S.,
      199 F.2d 811, 830 (1952)…………………………………………………...25

Campbell Industries v. M/V Gemini,
    619 F.2d 24 (9th Cir. 1980)…………………………………………………..9

Chiate v. Morris,
      972 F.2d 1337 (9th Cir. 1992)………………………………………………20

Dahlin v. Holmquist,
      766 P.2d 239 (1989)…………………………………………………….18, 19

Daubert v. Merrell Dow Pharm, Inc.,
     43 F.3d 1311 (9th Cir. 1995)………………………………………………..26

Diviero v. Uniroyal Goodrich Tire Co.,
      114 F.3d 851 (9th Cir. 1997)………………………………………………..26

Doyle v. Clark,
      254 P.3d 570, (Mont. 2011)………………………………………………...20

Estate of Ramirez v. City of Billings,
      2019 U.S. Dist. LEXIS 15646 (D. Mont. Jan. 31, 2019)…………………….17

Ficek v. Kolberg-Pioneer, Inc.,
      2011 WL 1316801 (D. Mont. 2011)………………………………………...27

Gaworksi v. ITT Commercial Fin. Corp.,
    17 F.2d 1104 (8th Cir. 1993)………………………………………………..14

Lasar v. Ford Motor Co.,
      239 F.Supp.2d 1022 (D. Mont. 2003)……………………………………….16

Linden v. Huestis,
      807 P.2d 185 (Mont. 1991)………………………………………….15, 18-19

                                   4
      Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 5 of 29



Luce v. United States,
      469 U.S. 38 (1984). ………………………………………………………...10

McClammy v. Halloran,
     2019 U.S. Dist. LEXIS 164506 (D. Mont. Sept. 25, 2019)……………..17, 20

Marten v. Montana,
     2019 U.S. Dist. LEXIS 169193 (D. Mont. Sept. 30, 2019). ………………...18

Meek v. Mont. Eighth Jud. Dist. Ct,
     349 P.3d 493 (Mont. 2015)……………………………………………...13-14

Nichols v. Am. Nat’l Ins. Co.,
      154 F.3d 875 (8th Cir. 1998)………………………………………………..19

N.Y. Marine & Gen. Ins. Co. v. Junkermier, Clark, Campanella, Stevens, P.C.,
      2020 U.S. Dist. LEXIS 18210 (D. Mont. Feb. 3, 2020)……………………..19

Plentyhawk v. Sheikh,
      2015 U.S. Dist. LEXIS 128635 (D. Mont. Sept. 24, 2015)…………………14

Pritchard-Sleath v. Opper,
      2014 U.S. Dist. LEXIS 26911 (D. Mont. Mar. 3, 2014)……………19-20, 22

Roberts v. College of the Desert,
     870 F.2d 1411 (9th Cir. 1988)………………………………………………24

Romine v. Parman,
     831 F.2d 944 (10th Cir. 1987)………………………………………………16

Salitros v. Chrysler Corp.,
       306 F.33d 562 (8th Cir. 2002)………………………………………………14

Sears, Roebuck & Co. v. Peterson,
      76 F.2d 243 (8th Cir. 1935)…………………………………………………26

Simco v. Ellis,
     303 F.3d 929 (8th Cir. 2002)………………………………………………..16


                                     5
     Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 6 of 29



Simpson v. Smith,
     771 SW.2d 368 (8th Cir. 1989)……………………………………………..16

Speaks v. Mazda Motor Corp.,
     2015 U.S. Dist. LEXIS 109727 (D. Mont. Aug. 19, 2015)………………….10

U.S. v. Barnard,
       490 F.2d 907 (9th Cir. 1973)………………………………………………..23

U.S. v. Binder,
       769 F.2d 595 (9th Cir. 1985)………………………………………………..23

U.S. v. Heller,
       551 F.3d 1108 (9th Cir. 2009)………………………………………………..9

U.S. v. Scholl,
       166 F.3d 964 (9th Cir. 1999)………………………………………………..20

U.S. v. Vera,
       770 F.3d 1232 (9th Cir. 2014)………………………………………………26

Wise v. Rust,
       2010 U.S. Dist. LEXIS 126029 (D. Mont. Nov. 30, 2010)……………..15-16

Wood v. Montana Dep’t of Revenue,
     2011 WL 4348301 (D. Mont. Sept. 16, 2011)……………………………...20

STATUTES

MONT. CODE ANN. §27-1-307(1)…………………………………………………..13

MONT. CODE ANN. §27-1-308….……………………………………………...13, 14


RULES

FED. R. CIV. P. 8(c)………………………………………………………………...24

FED. R. EVID. 401……………………………………………………………..passim

                                   6
    Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 7 of 29



FED. R. EVID. 402……………………………………………………………..passim

FED. R. EVID. 403……………………………………………………………..passim

FED. R. EVID. 404(b)…………………………………………………………...17, 18

FED. R. EVID. 408………………………………………………………………….25

FED. R. EVID. 411………………………………………………………………….15

FED. R. EVID. 702………………………………………………………………….26

FED. R. EVID. 801………………………………………………………………….23

FED. R. EVID. 802………………………………………………………………….23

FED. R. EVID. 805………………………………………………………………….23

MONT. R. PROF’L COND. 3.4(e)………………………………………………...24, 27




                                  7
     Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 8 of 29



                           EXHIBIT INDEX

Exhibit A (Meyer Depo. Excerpts)…………………………………..9, 16, 17, 26, 27

Exhibit B (McMakin Depo. Excerpts)…………………………………………..9, 26

Exhibit C (Middleton Depo. Excerpts)………………………………………...21, 27

Exhibit D (Petrozzi Report)……………………………………………………21, 22

Exhibit E (E. Dixon Depo. Excerpts)………………………………………………24

Exhibit F (Depo. Exhibit 77)………………………………………………………23

Exhibit G (Eggert Depo. Excerpts)………………………………………………...25




                                   8
         Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 9 of 29



                                            BACKGROUND

        On December 11, 2015, Plaintiff John Meyer was skiing the Highway trail,

under control, when he came upon a huge rollover and steep transition to a hidden,

unmarked cat track (Morning Star Road, aka Loop Road) and was launched head-

over-heels onto a log.1 Meyer filed this negligence lawsuit against Defendant Big

Sky Resort seeking compensatory for the serious, life-threatening, and permanent

physical and mental injuries he suffered in the wreck. Big Sky Resort denied it was

negligent, and brought an abuse of process counterclaim against Meyer. The Court

ordered that a seriatim trial, meaning that the negligence case would be tried before

the abuse of process counterclaim.2 The parties have agreed, and the Court has

excluded, all evidence and reference to the abuse of process claim during the first

phase of trial.3

                                         LEGAL STANDARD

        This Court has broad discretion to make evidentiary rulings conducive to the

conduct of a fair and orderly trial. Campbell Industries v. M/V Gemini, 619 F.2d 24,

27 (9th Cir. 1980). Motions in limine are procedural devices used to limit, in advance

of trial, testimony and evidence in a particular area that fails to meet the requirements

for admissibility. U.S. v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009). Evidence shall


1
  Exhibit A (Meyer Depo. Excerpts) at 129:10:20, 137:8-11, 150:16-21, 185:2-7, 274:13-19, 275:2-5; Exhibit B
(McMakin Depo. Excerpts) at 12:9-13:5, 13:22-24, 15:22-23, 16:15-17:1, 31:10-15.
2
  Order (ECF No. 48) at 7-8.
3
  Order (ECF No. 141) at 2.
                                                        9
      Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 10 of 29



be excluded in limine when it is shown that the evidence “is inadmissible on all

potential grounds” and it should not be put before the jury. Speaks v. Mazda Motor

Corp., 2015 U.S. Dist. LEXIS 109727, at *1-2 (D. Mont. Aug. 19, 2015) (internal

citation and quotation omitted). A motion in limine should not be used to resolve

factual disputes or weigh evidence. Id. Finally, rulings on motions in limine are

provisional because the trial judge may always change his mind during the course of

trial. Id.; Luce v. United States, 469 U.S. 38, 41 (1984).

                                   ARGUMENT

      In filing his Motion in Limine (ECF No. 155), Meyer seeks an order excluding

all reference to, evidence of, mention of, and argument concerning the following:

      1.     Use of the words “guilty” or “innocent” as same denote verdicts
             in criminal proceedings and are not applicable here;

      2.     Collateral sources, including but not limited to the amount paid
             by any collateral source and/or any reduced payment accepted by
             any medical provider;

      3.     Any question, statement or suggestion that might indicate,
             directly or indirectly, that Big Sky will have to pay a judgment
             against it out of its own pocket;

      4.     Meyer’s history of alcohol and drug use, including any reference
             to his self-identification as an alcoholic who is sober and in
             recovery;

      5.     Meyer’s prior arrests or criminal history;

      6.     Any reference to “secondary gain” or malingering on the part of
             John Meyer;

                                          10
      Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 11 of 29



      7.     Legal conclusions from expert and lay witnesses;

      8.     Statements that Big Sky has not violated, or is not in violation of,
             Montana law;

      9.     Written statements and patroller comments in the incident or
             accident report, when that statement or comment is made by
             someone other than the testifying witness;

      10.    Any party’s decision to call (or not call) a witness at trial;

      11.    Opinion testimony about, and improper comments on, the
             credibility of witnesses;

      12.    Meyer’s products liability case against Salewa, including
             Meyer’s negotiations and settlement with Salewa;

      13.    Amanda Eggert’s statements that she would not have filed a
             lawsuit against Big Sky; and

      14.    Statements and speculative testimony that Meyer was attempting
             to do a flip prior to his wreck.

These matters are inadmissible, irrelevant, prejudicial, misleading, hearsay, and/or

otherwise inadmissible under the Federal Rules of Evidence and/or Montana law.

Therefore, they should not be presented to the jury, directly or indirectly, by way of

argument, physical evidence, testimonial evidence, or comment, during voir dire,

opening statement, closing argument, or during the examination or cross-

examination of any witness.

      Meyer also seeks exclusion, during the first phase of trial, of all references to,

evidence of, and argument concerning the following:


                                          11
        Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 12 of 29



         15.      Statements to the effect that anyone who pays a filing fee can file a
                  lawsuit, whether it is justified or not; and

         16.      Meyer’s political aspirations.

These matters should be excluded during voir dire and the first phase of trial because

they are irrelevant to Meyer’s negligence claim and are prejudicial, misleading,

and/or otherwise inadmissible under the Federal Rules of Evidence or Montana law.4

         In sum, Topics 1-14 are not admissible for any purpose during the trial, and

should be excluded as such. Topics 15 and 16 are not relevant to Meyer’s negligence

claim and, therefore, are inadmissible during voir dire and the first phase of trial.

1.       Use of the words “guilty” or “innocent” denote verdicts in criminal
         proceedings and are not applicable here.

         To be relevant, evidence must have a “tendency to make a fact more or less

probable than it would be without the evidence; and the fact is of consequence in

determining the action.” FED. R. EVID. 401. Relevant evidence is admissible unless

otherwise prohibited by the United States Constitution, a federal statute, the Federal

Rules of Evidence, or other rules prescribed by the Supreme Court. FED. R. EVID.

402. “Irrelevant evidence is not admissible.” Id. Relevant evidence should be

excluded when “its probative value is substantially outweighed by a danger of one

or more of the following: unfair prejudice, confusing the issues, misleading the jury,



4
  In limiting exclusion of these topics to the first phase of trial, Meyer acknowledges (without conceding) that these
topics may be relevant to Big Sky’s abuse of process claim, but reserves the right to object to introduction of such
evidence during that phase of trial.
                                                         12
      Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 13 of 29



undue delay, wasting time, or needlessly presenting cumulative evidence.” FED. R.

EVID. 403.

      Evidence, testimony, and commentary that uses the words “guilty” or

“innocent” are not relevant to the jury’s determination of any fact “of consequence

in determining the action.” FED. R. EVID. 401. This is not a criminal trial; it is a civil

trial. The words “guilty” and “innocent” involve verdicts in criminal cases; whereas

civil cases deal with “liability” and “fault.” To permit the use of “guilty” and

“innocent” in a civil setting has a substantial likelihood of confusing the issues and

misleading the jury into applying a criminal standard, rather than following the

instructions given by the court in this case. Accordingly, all parties and their

witnesses should be prohibited from using the words “guilty” and “innocent” in the

presence of the jury.

2.    Collateral sources, including but not limited to the amount paid by any
      collateral source and/or any reduced payment accepted by any medical
      provider.

      A collateral source is “a payment for something that is later included in a tort

award and that is made to or for the benefit of a plaintiff or is otherwise available to

the plaintiff.” MONT. CODE ANN. §27-1-307(1). Montana Code Annotated §27-1-

308(3), also known as the collateral source rule, prohibits the introduction of all

evidence of collateral sources during the trial. This includes exclusion of payments

made by a health insurer, Medicare, Medicaid, gratuitous or discounted medical

                                           13
      Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 14 of 29



services, unemployment compensation benefits, medical sick leave, or payments

from any other collateral source. Meek v. Mont. Eighth Jud. Dist. Ct, 349 P.3d 493,

496 (Mont. 2015); Plentyhawk v. Sheikh, 2015 U.S. Dist. LEXIS 128635, at *4 (D.

Mont. Sept. 24, 2015); see also Salitros v. Chrysler Corp., 306 F.33d 562, 573 (8th

Cir. 2002) (excluding evidence of medical sick leave benefits as a collateral source);

Gaworksi v. ITT Commercial Fin. Corp., 17 F.2d 1104, 1112-13 (8th Cir. 1993)

(excluding evidence of backpay, social security, and unemployment compensation).

Introduction of what a medical provider ultimately accepts as payment for the

services provided is, likewise, prohibited by the collateral source rule. Meek, 349

P.3d at 496. Simply put, “[t]he statute prohibits the jury from considering any

collateral sources and evidence of collateral source payments is not admissible on

the issue of a personal injury claimant’s medical expenses.” Id.

      Meyer had health insurance at the time of his ski wreck, and that insurance

did cover some of his medical bills. Evidence of such is not admissible for the

reasons stated above. Accordingly, evidence of collateral source payments should

be excluded, and the parties should be directed to redact evidence of collateral

sources from any evidence put before the jury.




                                         14
        Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 15 of 29



3.       Any question, statement or suggestion that might indicate, directly or
         indirectly, that Big Sky will have to pay a judgment against it out of its
         own pocket.

         Big Sky’s ability to pay a judgment against it is not relevant to the jury’s

determination of whether Big Sky was negligent. FED. R. EVID. 401. Its ability to

pay a judgment is not relevant to the jury’s determination of Meyer’s damages. Id.

And, notwithstanding their irrelevance, such statements are contrary to the facts. Big

Sky has liability insurance, which would cover any damages award obtained by

Meyer.5 Meyer is prohibited from introducing evidence of Big Sky’s liability

insurance to show that Big Sky acted negligently or wrongfully. FED. R. EVID. 411.

It only follows that Big Sky should be prohibited from arguing, stating, or suggesting

that it Big Sky would have to pay any judgment out of its own pocket. Accord Linden

v. Huestis, 807 P.2d 185, 190-191 (Mont. 1991). If, however, the Court disagrees

and permits Big Sky to argue that it will have to pay any judgment out of its own

pocket, then Meyer should be permitted to introduce evidence of Big Sky’s liability

insurance.

4.       Meyer’s history of alcohol and drug use, including any reference to his
         self-identification as an alcoholic who is sober and in recovery.

         Evidence of a person’s prior use of alcohol and illegal drugs is not admissible

absent some connection to the case at hand. Wise v. Rust, 2010 U.S. Dist. LEXIS


5
  To avoid needlessly putting Big Sky’s insurance policy on the record, Meyer has chosen not to attach proof of the
existence of the policy hereto. In the event that Big Sky disputes that it has liability insurance, Meyer reserves the
right to attach a copy of the policy to his reply in support of this motion.
                                                          15
        Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 16 of 29



126029, at *10-11 (D. Mont. Nov. 30, 2010) (citing Romine v. Parman, 831 F.2d

944, 945 (10th Cir. 1987)); see also Simpson v. Smith, 771 SW.2d 368, 371 (8th Cir.

1989) (holding that evidence that the party was impaired at the time of accident is

necessary for the introduction of evidence of drug use). And, even in situations

where such evidence may be relevant, it is generally excluded because it is unfairly

prejudicial, and has a substantial likelihood of confusing the issues and misleading

the jury. See Lasar v. Ford Motor Co., 239 F.Supp.2d 1022, n10 (D. Mont. 2003)

(After granting the plaintiff’s motion in limine to exclude evidence of alcohol

consumption, the court concluded that counsel’s “statements about alcohol were so

prejudicial that a limiting instruction would not have been effective and the jury

would have been prejudiced against” the plaintiff); Simco v. Ellis, 303 F.3d 929, 933

(8th Cir. 2002) (“The mere mention of cocaine would inflame the jury and be

extremely prejudicial”).

        There is no reason to allow such evidence here. Meyer was not intoxicated or

under the influence of any substance at the time of his ski wreck.6 In fact, at the time

of his ski wreck, he had been sober and in recovery for more than a year.7 Meyer has

maintained that sobriety.8 There is simply no relevance to the introduction of

Meyer’s prior alcohol use and/or alcoholism, illegal drug use and/or addiction, or



6
  Exhibit A (Meyer Depo. Excerpts) at 60:6-9.
7
  Exhibit A (Meyer Depo. Excerpts) at 331:21-23.
8
  Exhibit A (Meyer Depo. Excerpts) at 22:25-23:1, 23:20-24:25.
                                                       16
          Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 17 of 29



that he is sober and in recovery. It is, therefore, inadmissible. FED. R. EVID. 402; see

also Estate of Ramirez v. City of Billings, 2019 U.S. Dist. LEXIS 15646, at *3 (D.

Mont. Jan. 31, 2019) (granting Plaintiff’s motion to exclude evidence of the effects

of the decedent’s drug use and/or medical condition on his life expectancy).

           Finally, any attempt to introduce this evidence is solely for the purpose of

inflaming the jury; therefore, any relevance that could exist (it does not) is

substantially outweighed by the danger of unfair prejudice rendering it inadmissible

under Rule 403.

           For these reasons, Meyer’s history of alcohol use and illegal drug use, as well

as his self-identification as a sober alcoholic in recovery, is inadmissible and should

be excluded.

5.         Meyer’s prior arrests or criminal history.

           The Federal Rules of Evidence prohibit admission of “[e]vidence of a crime,

wrong, or other act … to prove a person’s character to show that on a particular

occasion the person acted in accordance with the character.” FED. R. EVID. 404(b).

This rule applies here. Prior to getting sober, Meyer was arrested on the charges of

minor in possession, public drunkenness, and urinating in public.9 Evidence of these

arrests, or prior bad acts, is not admissible under Rule 404(b). See McClammy v.

Halloran, 2019 U.S. Dist. LEXIS 164506, at *13-14 (D. Mont. Sept. 25, 2019).


9
    Exhibit A (Meyer Depo. Excerpts) at 22:17-23:16.
                                                       17
      Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 18 of 29



      Moreover, even if such evidence fell within one of the exceptions to Rule

404(b) (it does not), Meyer’s prior arrests and criminal history are inadmissible

because this information is not relevant to any issue of fact to be decided by the jury.

FED. R. EVID. 401, FED. R. EVID. 402. Any attempt to introduce Meyer’s past arrests

would be for the sole purpose of inflaming the jury and would be unfairly prejudicial,

thereby requiring exclusion under Rule 403. There is “no reason why [Big Sky]

should need to introduce evidence concerning [Meyer’s] criminal convictions.” .

      Marten v. Montana, 2019 U.S. Dist. LEXIS 169193, at *8-9 (D. Mont. Sept.

30, 2019).

      For these reasons, evidence of Meyer’s prior arrests or criminal history is

inadmissible and should be excluded.

6     Any reference to “secondary gain” or malingering on the part of John
      Meyer.

      “Secondary gain” is a concept that suggests that a plaintiff’s allegations of

continuing pain or medical problems are the result of either a conscious or

subconscious expectation of financial, emotional, or other type of gain. See, e.g.,

Linden, 807 P.2d at 188-189; Dahlin v. Holmquist, 766 P.2d 239, 241 (Mont. 1989).

The admission of secondary gain testimony is improper because it is irrelevant and

highly prejudicial, especially when there is no evidence suggesting that plaintiff’s

injuries were influenced by secondary gain motives. Id. One of these reasons for

excluding such testimony was enunciated in Linden, when the court held:
                                          18
      Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 19 of 29



      [The expert] was no more qualified than anyone on the jury to speculate
      about the plaintiff’s possible motivation for making complaints which
      [the expert] felt could not be substantiated by his physical findings. …
      He was not qualified as a human polygraph. His testimony in this regard
      is not an appropriate expert opinion.

807 P.2d at 188. Another reason evidence of secondary gain “is not helpful [is

because] it draws inferences or reaches conclusions within the jury’s competence or

within an exclusive function of the jury.” Nichols v. Am. Nat’l Ins. Co., 154 F.3d

875, 883-884 (8th Cir. 1998). In other words, “evidence of secondary gain [does]

not meet the test of relevancy as it [does] not naturally and logically tend to make

either the extent or validity of plaintiff’s alleged continuing injury more or less

probable.” Dahlin, 766 P.2d at 241.

      Here, there is no evidence suggesting that Meyer’s reports of his injuries and

medical problems is influenced by secondary gain motives. There is, likewise, no

evidence that he is malingering. Accordingly, any testimony or argument to this

effect is irrelevant and inadmissible. FED. R. EVID. 401, FED. R. EVID. 402; Linden,

supra; Dahlin, supra.

7.    Legal conclusions from expert and lay witnesses.

      An opinion on the ultimate legal issue is properly left to the jury. N.Y. Marine

& Gen. Ins. Co. v. Junkermier, Clark, Campanella, Stevens, P.C., 2020 U.S. Dist.

LEXIS 18210, at *4 (D. Mont. Feb. 3, 2020). Testimony from any witness, lay or

expert, that amounts to a legal conclusion is inadmissible. Pritchard-Sleath v. Opper,

                                         19
      Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 20 of 29



2014 U.S. Dist. LEXIS 26911, at *11 (D. Mont. Mar. 3, 2014); U.S. v. Scholl, 166

F.3d 964 (9th Cir. 1999); Chiate v. Morris, 972 F.2d 1337 (9th Cir. 1992). An expert

may testify that a defendant did not adhere to an industry’s standard practices, but

must not be permitted to testify that a defendant violated the law. Pritchard-Sleath,

2014 U.S. Dist. LEXIS 26911, at *11 (citing Wood v. Montana Dep’t of Revenue,

2011 WL 4348301 (D. Mont. Sept. 16, 2011)). Expert testimony concerning the

reasonableness of a party’s belief or actions constitutes a legal conclusion, which is

an inappropriate matter for expert testimony. Scholl, 166 F.3d at 973. “Expert

witnesses should not use any language that sounds like jury instructions and invades

the province of the jury.” McClammy, 2019 U.S. Dist. LEXIS 164506, at *15. In

sum, matters of law are for the court’s determination, not a witness. Scholl, 166 F.3d

at 973; accord Doyle v. Clark, 254 P.3d 570, 575 (Mont. 2011) (explaining that

“legal conclusions offered by an expert witness invade the province of the jury

whose duty it is to apply the law as given in the jury instructions to the facts of the

case” because “such expert opinions on the law can be highly prejudicial”) (internal

citation and quotations omitted).

      These admissibility rules apply here. Expert and lay witnesses should be

prohibited from offering testimony that amounts to a legal conclusion, i.e., tells the

jury the result to reach. Examples of legal conclusions made by witnesses during

discovery, and which should be excluded, are:

                                          20
        Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 21 of 29



        • “Meyer hasn’t told me anything that Big Sky Resort has done in
          violation” of the code;10

        • “Mr. Meyer, at the time of his injury and immediately preceding it,
          did not comply with his obligations and duties under MCA §23-2-
          735” and the reasons why he was not in compliance with the code.11

        • “The evidence clearly indicates, as one descends the lower portion
          of the Highway trail that the area containing the catwalk, as well as
          the innumerable rocks and forest growth protruding from the snow
          was open, obvious, and visible for hundreds of feet uphill. In other
          words, it was Mr. Meyer’s sole duty “to see what was to be seen”.
          Mr. Meyer, descending along his chosen path of travel would have
          had clear, unobstructed lines of sight and the uncompromised
          opportunity to see the variation in terrain (catwalk) and the “plainly
          visible” rocks forest growth had he been keeping a proper
          lookout.”12

        • “[I]t is clear that the plaintiff breached his duties as a skier under
          Montana law, in that he didn’t “obey all posted or other warnings
          and instructions (the black-diamond designation), didn’t “maintain
          control of his speed and course so as to prevent injury to himself. He
          was unable to maintain control when he either encountered the
          catwalk and/or snow conditions and/or stuck rocks and/or forest
          growth and proceeded to become airborne, sustaining his injuries.
          Collectively, as a participant in the sport of skiing in Montana, Mr.
          Meyer was obligated to adhere to the rules contained within the
          Skier Responsibility code and he did not.”13

        • “Big Sky Resort was compliant with all duties imposed on ski area
          operators by the State of Montana with respect to MCA §23-2-
          733.”14




10
   Exhibit C (Middleton Depo. Excerpts) at 18:17-18
11
   Exhibit D (Petrozzi Report) at 18 (§15.0,¶ 4).
12
   Exhibit D (Petrozzi Report) at 19 (§15.0, ¶5)
13
   Exhibit D (Petrozzi Report) at 19 (§15.0, ¶8).
14
   Exhibit D (Petrozzi Report) at 20 (§16.0, ¶2).
                                                      21
           Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 22 of 29



           • “John Meyer was solely responsible for his injuries” and his failure
             to perform certain acts was “the cause of those injuries.”15

           • Big Sky “was reasonable in all aspects of its operations, did not act
             unreasonably, did comply with all requirements imposed by MCA
             §23-2-733, as well as all generally-accepted ski industry practices,
             and as a result did not expose its guests, and in particular the
             plaintiff, John Meyer, to unreasonable risks.”16

Each of these statements not only tells the jury the result to reach, but also whether

a law or duty was violated. Therefore, is a legal conclusion. Again, witnesses are not

permitted to give legal conclusions; therefore, each of these legal conclusions must

be excluded. All witnesses should be prohibited from offering testimony which

invades the province of the jury by telling it the result to reach on the question of

Big Sky’s negligence, Meyer’s alleged contributory negligence, and Meyer’s alleged

abuse of process.

8.         Testimonial statements that Big Sky has not violated, or is not in violation
           of, Montana law.

           Witnesses are not permitted to tell the jury that a parry did, or did not, violate

the law. Pritchard-Sleath, supra. Accordingly, all testimonial statements that Big

Sky has not violated, or is not in violation of, Montana law should be excluded.




15
     Exhibit D (Petrozzi Report) at 21 (§16.0, ¶3).
16
     Exhibit D (Petrozzi Report) at 21.
                                                      22
          Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 23 of 29



9.         Written statements and patroller comments in the incident or accident
           report, when that statement or comment is made by someone other than
           the testifying witness.

           Big Sky has produced an accident report, which includes information obtained

by Big Sky during its investigation into Meyer’s ski wreck.17 Within this report are

patroller’s comments, patroller’s statements, and witness statements.18             These

statements are hearsay and contain hearsay within hearsay; therefore, they are

inadmissible. FED. R. EVID. 801; FED. R. EVID. 802; FED. R. EVID. 805.

10.        Any party’s decision to call (or not call) a witness at trial.

           Final decisions have not yet been made on what witnesses will be called at

trial. However, any decisions regarding what witnesses to call at trial has no

relevance to the questions before the jury and should be excluded. FED. R. EVID. 401,

FED. R. EVID. 402. Moreover, even if such decisions were relevant, commentary on

a party’s decision to call (or not to call) a witness should be excluded as highly

prejudicial and very likely to mislead the jury into speculating as to the reasons for

the decision. FED. R. EVID. 403.

11.        Opinion testimony about, and improper comments on, the credibility of
           witnesses.

           Credibility is a matter to be decided by the jury. U.S. v. Binder, 769 F.2d 595,

602 (9th Cir. 1985); U.S. v. Barnard, 490 F.2d 907, 912-13 (9th Cir. 1973). The


17
     Exhibit F (Depo. Exhibit 77).
18
     Exhibit F (Depo. Exhibit 77) at BIG SKY 1-4, BIG SKY 13-18, BIG SKY 23-26
                                                      23
        Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 24 of 29



Montana Rules of Professional Conduct likewise prohibit Big Sky’s counsel from

commenting on, or stating personal opinions, as to “the credibility of a witness.”

MONT. R. PROF’L COND. 3.4(e). For these reasons, the Court should exclude all

opinion testimony and improper comments on the credibility of witnesses. This

includes exclusion of questioning witnesses about whether he or she agrees that

Meyer is a liar.19

12.     Meyer’s products liability case against Salewa, including Meyer’s
        negotiations and settlement with Salewa.

        Big Sky has raised numerous affirmative defenses to Meyer’s negligence

claim against it, including that Meyer’s injuries were caused by his own

negligence.20 Big Sky does not allege that Salewa’s negligence or “faulty” bindings

were an intervening cause that cuts off its negligence. Big Sky’s failure to raise this

defense, or any other “empty chair” defense, in its answer means that the defense is

waived. See FED. R. CIV. P. 8(c); Roberts v. College of the Desert, 870 F.2d 1411,

1414 (9th Cir. 1988). Accordingly, Meyer’s products liability case against Salewa,

including his negotiations and settlement with the company, are not relevant to any

matter before the jury. FED. R. EVID. 401. Irrelevant evidence is not admissible. FED.

R. EVID. 402.




19
  See, e.g., Exhibit E (E. Dixon Depo. Excerpts) at 34:16-35:22.
20
  Answer to First Amended Complaint, Affirmative Defenses, Counterclaim, and Jury Demand (ECF No. 33) at 9-
10.
                                                    24
           Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 25 of 29



           Furthermore, evidence of settlement negotiations is inadmissible. FED. R.

EVID. 408. Finally, even if relevant, introduction of Meyer’s lawsuit against and

settlement with Salewa has the danger of prejudicing the jury, confusing the issues,

and misleading the jury in making its damages calculations. Accordingly, evidence

of Meyer’s products liability case against Salewa, including Meyer’s negotiations

and settlement with Salewa regarding his Dynafit bindings.

13.        Amanda Eggert’s statements that she would not have filed a lawsuit
           against Big Sky.

           Personal opinions about a person’s decision to file a lawsuit are not

admissible. Bridges v. U.S., 199 F.2d 811, 830 (1952) (citing Wigmore of Evidence,

3rd ed., §1980)). Moreover, whether or not Eggert would have filed a lawsuit is not

relevant to whether Big Sky was negligent or Meyer’s damages. FED. R. EVID. 401.

This is particularly true when her reasoning for this opinion is because she doesn’t

“enjoy confrontation. Lawsuits are long, drawn out, unpleasant things,” and “the

skier responsibility code or something to that effect would make for a challenging

lawsuit.”21

           Moreover, even if her personal opinions regarding Meyer’s decision to file a

lawsuit were relevant, the introduction of such evidence is highly prejudicial and is

substantially likely to confuse and mislead the jury. Accordingly, this testimony,



21
     Exhibit G (Eggert Depo. Excerpts) at 109:16-20, 110:3-13.
                                                         25
        Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 26 of 29



evidence referencing this sentiment, and any statements regarding her personal

opinion should be excluded.

14.     Statements and speculative testimony that Meyer was attempting to do a
        flip prior to his wreck.

        Speculative testimony is not admissible, and its admission is plain error. U.S.

v. Vera, 770 F.3d 1232, 1248 (9th Cir. 2014); see also Sears, Roebuck & Co. v.

Peterson, 76 F.2d 243, 247 (8th Cir. 1935) (holding that “[t]he jury may not base a

verdict on mere speculation, but neither should the court indulge in mere speculation

as to a possible defense unsupported by any proven facts”). This is because

speculative testimony is inherently unreliable. Diviero v. Uniroyal Goodrich Tire

Co., 114 F.3d 851, 853 (9th Cir. 1997). Likewise, personal opinion testimony is

inadmissible as a matter of law under Federal Rule of Evidence 702. Daubert v.

Merrell Dow Pharm, Inc., 43 F.3d 1311, 1319 (9th Cir. 1995).

        Meyer was not attempting to jump or flip over the cat track.22 Nevertheless,

Tom McMakin repeatedly testified that he believes Meyer was attempting to jump,

or flip over, the cat track immediately prior to his wreck.23 Yet, he admits this is pure

speculation and conjecture.24 This admission conclusively establishes that any

testimony or evidence referencing Meyer’s alleged attempt to do a flip is pure

speculation that must be excluded.


22
   Exhibit A (Meyer Depo. Excerpts) at 196:2-3.
23
   Exhibit B (McMakin Depo. Excerpts) at 14:18-15:8, 16:5-12, 17:25-18:14, 24:17-18, 30:20-31:5, 38:13-16.
24
   Exhibit B (McMakin Depo. Excerpts) at 17:25-18:14, 30:20-31:5.
                                                      26
        Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 27 of 29



15.     Statements to the effect that anyone who pays a filing fee can file a
        lawsuit, whether it is justified or not.

        In connection with its abuse of process defense and counterclaim, Big Sky has

insinuated that Meyer was able to file this allegedly unjustified lawsuit because he

is a lawyer.25 This line of questioning has absolutely no relevance to Meyer’s

negligence claim against Big Sky. FED. R. EVID. 401; see also Ficek v. Kolberg-

Pioneer, Inc., 2011 WL 1316801 at *1 (D. Mont. 2011) (explaining that relevancy

“exists only as a relation between an item of evidence and a matter properly provable

in the case”). Statements that anyone who pays a filing fee can file a lawsuit, whether

justified or not, have no relevance to the negligence claim or Meyer’s damages. Id.

And finally the Montana Rules of Professional Conduct prohibit Big Sky’s counsel

from alluding to, or stating, “a personal opinion as to the justness of a cause.” MONT.

R. PROF’L COND. 3.4(e). For these reasons, the Court should exclude statements and

testimony that anyone can file a lawsuit, regardless of whether it is justified or not.

        16.      Meyer’s political aspirations.

        Big Sky has, in connection with its abuse of process counterclaim, alleged that

Meyer sought to “leverage” Big Sky for political gain.26 Meyer has political

aspirations, and he has run for government office.27 Nevertheless, his decision to run

for office and his political aspirations are not relevant to the question of Big Sky’s


25
   Exhibit A (Meyer Depo. Excerpts) at 244:11-14.
26
   Exhibit C (Middleton Depo. Excerpts) at 11:7-12.
27
   Exhibit A (Meyer Depo. Excerpts) at 231:1-2, 244:15-18
                                                      27
           Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 28 of 29



negligence or the damages Meyer sustained as a result of Big Sky’s negligence. FED.

R. EVID. 401. Evidence that is not relevant is not admissible. FED. R. EVID. 402.

           Evidence of Meyer’s political aspirations must also be excluded based on the

court’s prior ruling excluding evidence of Big Sky’s abuse of process counterclaim

during the first phase of trial28 and the parties agreement that evidence and testimony

about Meyer’s alleged attempts to “leverage” Big Sky should be excluded during the

first phase of trial.29

           Accordingly, evidence of Meyer’s political aspirations is inadmissible during

voir dire and the first phase of trial.

                                               CONCLUSION

           For the reasons stated herein, Meyer respectfully requests that the Court grant

his Motion in Limine and exclude all reference to, evidence of, and argument

concerning Topics 1-16.

Dated: March 27, 2020                                            Respectfully submitted,

                                                                 /s/ Breean Walas
                                                                 BREEAN WALAS (PHV)
                                                                 P.O. Box 4591
                                                                 Bozeman, MT 59772
                                                                 Breean@walaslawfirm.com
                                                                 (501) 246-1067
                                                                 Attorney for Plaintiff




28
     Order (ECF No. 141).
29
     Second Set of Joint Motions in Limine (ECF No. 153).
                                                            28
      Case 2:18-cv-00002-BMM Document 157 Filed 03/27/20 Page 29 of 29



                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing document was served
upon the following counsel of record by the means designated below this 27th day
of March 2020.

[ ] U.S. Mail                               Ian McIntosh
[ ] Hand Delivery                           Mac Morris
[ ] Facsimile                               CROWLEY FLECK PLLP
[ ] FedEx                                   1915 South 19th Avenue
[x] ECF                                     P.O. Box 10969
[ ] Email                                   Bozeman, MT 59719-0969
                                            Telephone: (406) 556-1430

                                            Attorneys for Defendant Big Sky Resort




                      CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(d)(2)(E), I certify that this brief is printed with

proportionately spaced Times New Roman text typeface of 14 points; is double

spaced; and the word count is 5989 words, including footnotes and excluding the

Caption and Certificates.

Dated this 27th day of March 2020.

                                            /s/ Breean Walas
                                            BREEAN WALAS (PHV)




                                       29
